DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 04/19/2021 and 06/04/2021 have been entered. Claims 1-10 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/CN2017/114289 filed on 12/01/2017 and claims foreign priority of CHINA 201611095914.6 filed on 12/02/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application” is pertinent only when an interference arises. 

Withdrawn Claim Objections/Rejections
The objection of claims 1 and 4 because of incorrect recitation, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 01/19/2021, is withdrawn in view of amended claims.
The objection of claim 4 because of improper period “.” in the claim, as set forth on page 3 of the Non-Final Rejection mailed on 01/19/2021, is withdrawn in view of amended claim.
The rejection of claims 1-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 01/19/2021, is withdrawn in view of amended claim 1 and certificate of biological material deposit (Exhibit A and Exhibit B) filed on 06/04/2021. Claims 2-10 depend from claim 1.
withdrawn in view of amended claims 1 and 5. Claims 2-4 and 6-10 depend from claim 1.
The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 7-9 of the Non-Final Rejection mailed on 01/19/2021, is withdrawn in view of amended claims 1 and 6-10. Claims 2-5 depend from claim 1.
The provisional rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 13, 20, and 22 of copending Application No. 16/318,358 (Dou et al., claim set of 09/11/2020, now Patent No. 10,968,424) in view of Lee et al., as set forth on pages 10-14 of the Non-Final Rejection mailed on 01/19/2021, is withdrawn in view of amended claim 1. Claims 2-10 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2-10, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to a method for preparing D-psicose, comprising the following steps: (1) centrifuging a fermentation broth of Bacillus subtilis, and then subjecting the Bacillus subtilis bacteria to homogenization to obtain a mixed solution containing an enzyme to produce D-psicose; said Bacillus subtilis being a Bacillus subtilis strain BLCY-005; (2) preparing a fructose solution having a mass concentration of 20% to 60%, adding the mixed solution containing… (3) subjecting the crude D-psicose solution prepared in step (2) to decolorization, filtration, ion exchange, chromatographic separation, concentration, and then crystallization or drying to obtain D-psicose, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 01/19/2021, in which Lee et al. (US Patent Application Publication No. 2011/0237790, published on September 29, 2011) disclosed EXAMPLE 1: a method of continuously producing D-psicose, including culturing Corynebacterium glutamicum KCTC 13032 and converting fructose into D-psicose by carriers on which the micro-organism or a D-psicose epimerase isolated therefrom were immobilized; EXAMPLE 2: The D-psicose solution produced in Example 1 was concentrated to about 40% (g/g solution), followed by passage through a decolorization column filled with granulated active carbon to remove colored materials; the decolored D-psicose solution prepared above was passed through a column filled with a cation exchange resin substituted by a hydrogen group and an anion exchange resin substituted by a hydroxyl group, followed by passage through an ion exchange column filled with a mixture of a cation exchange resin and an anion exchange resin in a final step to remove the ionic components in the solution; EXAMPLE 3: Preparation of a Highly Pure D-Psicose Solution by Chromatography: The sample was injected and eluted with deionized water at about 260 I/hr, and then concentrations of fructose and D-psicose were respectively measured by using a HPLC system in each fraction collected; EXAMPLE4: Concentration of a D-Psicose Solution: the D-psicose solution purified in Example 3 was put into a vacuum concentrator and concentrated to about 80% (g/g solution); EXAMPLE 5: Preparation of D-Psicose Seeds: A reactor system equipped with a double jacketed 2 I reaction bath was used as a crystallizer, the initial temperature of a concentrated solution in the crystallizer was controlled to about 50° C., a 95% purity D-psicose ethanol solution prepared was added as a seed, and the resulting solution was stirred at a speed of about 100 rpm; EXAMPLE 6: Determination of a Saturation Concentration and a Supersaturation Concentration of D-Psicose: The procedures in Examples 3 to 5 were repeated to obtain a pure D-psicosc; EXAMPLE 7: Crystallization of D-Psicose by Using Temperature Changes: The D-psicose ethanol solution was introduced as a seed to the concentrated D-psicose solution in the crystallizer such that the seeds are present at an amount of 0.3% (w/w) relative to D-psicose in the solution for crystallization. Subsequently, the resulting solution was stirred by a stirrer at about 100 rpm to allow the seeds to be uniformly distributed in the concentrated solution. Then, the speed of the stirrer was decreased to about 10 rpm, samples were collected at a predetermined interval over time to observe by microscope an increase in the number of crystals and a change in crystal size; and D-psicose recovered after the dehydration was transferred to a fluidized bed dryer or a vacuum dryer for drying (pages 7/10 to 9/10, [0063-0075]). However, the references did not teach or suggest the limitation “a Bacillus subtilis strain BLCY-005”, required by claim 1 and free of art rejection because of new bacterial strain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623